                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                      NO: 4:19-CR-l l-FL-2

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )               ORDER
                                              )
DEANDRE DAVIS,                                )
                                              )
                       Defendant.             )

       This matter is before the court with regard to Defendant's liberty status pending

sentencing. At Defendant's arraignment, following his plea of guilty pursuant to a plea

agreement to offenses arising under 18 U.S.C. §§ 924(c)(l)(A) and 2, the government moved for

detention pursuant to 18 U.S.C. § 3 l 43(a). Defendant indicated through counsel he did not wish

to be heard on the issue of detention. After considering the positions of the parties, the court

finds that: (1) exceptions to mandatory detention under 18 U.S.C. § 3143(a)(2)(A)(i) & (ii) do

not apply, and (2) Defendant has failed to show by clear and convincing evidence that he is not

likely to flee or pose a danger to the safety of any other person or the community. 18 U.S.C. §

3143(a)(2)(B). Finally, Defendant has otherwise failed to clearly show that there are exceptional

reasons his detention is not appropriate under 18 U.S.C. § 3145(c).

       Accordingly, Defendant is COMMITTED to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal. Defendant shall be afforded

reasonable opportunity for private consultation with counsel. On order of a court of the United

States or on request of an attorney for the government, Defendant shall be delivered to a United

States Marshals for the purpose of an appearance in connection with a court proceeding.
So ordered, the 16th day of April 2019.




                             United States Magistrate Judge




                                          2
